Name: Council Regulation (EEC) No 1250/77 of 17 May 1977 concerning imports of rice from the Arab Republic of Egypt
 Type: Regulation
 Subject Matter: trade policy;  trade;  plant product;  taxation;  Africa
 Date Published: nan

 14. 6 . 77 Official Journal of the European Communities No L 146/9 COUNCIL REGULATION (EEC) No 1250/77 of 17 May 1977 concerning imports of rice from the Arab Republic of Egypt THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 11 of Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2 ), less an amount, to be fixed each quarter by the Commission , equal to 25 % of the average of the levies applied during the reference period referred to in Article 4. Article 2 Article 1 shall apply to all imports in respect of which the importer can furnish proof that the special export charge has been levied by the Arab Republic of Egypt in accordance with Article 19 (2) of the Cooperation Agreement and Article 12 (2) of the Interim Agree ­ ment. Article J Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ( ! ), Whereas the Cooperation Agreement between the European Economic Community and the Arab Repu ­ blic of Egypt and the Interim Agreement on the advance implementation of certain provisions of the Cooperation Agreement relating to trade were signed on 18 January 1977 ; Whereas Article 19 of the Cooperation Agreement and Article 12 of the Interim Agreement provide that, subject to the condition that the Arab Republic of Egypt levies a special export charge on rice falling within heading No 10.06 of the Common Customs Tariff, the import levy is to be reduced by an amount equal to 25 % of the average of the levies applicable during a reference period, subject to a fixed annual limit of 32 000 tonnes ; Whereas this special export charge must be reflected in the import price of these products in the Commu ­ nity ; Whereas, in order to ensure that these Agreements are correctly applied, measures should be adopted whereby the importer is required, at the time when the rice is imported, to furnish proof that the special export charge has been levied by the Arab Republic of Where in any year the Commission finds that imports effected under the foregoing provisions during that year have reached a total of 32 000 tonnes, it shall suspend application of Article 1 for the remainder ol the year in question . Article 4 Detailed rules for the application of this Regulation , in particular as regards the reference period to be taken into consideration for the purpose of fixing the amount by which the levy is to be reduced, shall be adopted under the procedure laid down in Article 27 of Regulation (EEC) No 1418 /76 . Article 5 Egypt, 1 . Council Regulation (EEC) No 1434/76 of 21 June 1976 concerning imports of rice from the Arab Republic of Egypt (3 ), is hereby repealed . 2 . References to the Regulation repealed by para ­ graph 1 shall be construed as references to this Regula ­ tion . ' Whereas, pursuant inter alia to the exchange of letters annexed to the Agreements aforesaid, these arrangements require rules for their implementation, Article 6 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal oj the European Communities. It shall apply as from the entry into force of the Interim Agreement between the European Economic Community and the Arab Republic of Egypt . The levy on imports into the Community of rice falling within heading No 10.06 of the Common Customs Tariff originating in the Arab Republic of Egypt shall be the levy calculated in accordance with ( ») OJ No C 118 , 16 . 5 . 1977, p . 67 . (2 ) OJ No L 166, 25 . 6 . 1976, p . 1 . ( 3 ) OJ No L 166, 25 . 6 . 1976, p. 45 . No L 146/ 10 Official Journal of the European Communities 14. 6 . 77 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 May 1977. For the Council The President J. SILKIN